Exhibit 10.4

 

LOGO [g725707snap1.jpg]

  

LOGO [g725707snap4.jpg]

April 11, 2019

Carter Validus Mission Critical REIT II, Inc.

Two Urban Center

4890 West Kennedy Boulevard, Suite 650

Tampa, Florida 33609

Attention: Kay C. Neely

 Chief Financial Officer and Treasurer

Project Lightning

$475,000,000.00 Senior Credit Facility

Commitment Letter

Ladies and Gentlemen:

Carter Validus Mission Critical REIT II, Inc. (the “Company”) has advised
SunTrust Bank, SunTrust Robinson Humphrey, Inc. (“STRH” and, together with
SunTrust Bank, “SunTrust”), KeyBank National Association (“KeyBank”) and KeyBanc
Capital Markets Inc. (“KBCM”; STRH and KBCM are hereinafter referred to
collectively as “Lead Arrangers”) that the Company intends to acquire by merger
(the “Acquisition”) all of the assets of Carter/Validus Operating Partnership,
LP (“CVOP I”) and Carter Validus Mission Critical REIT, Inc. (“CVREIT I”) (CVOP
I and CVREIT I, collectively the “Acquired Business”) pursuant to that certain
Agreement and Plan of Merger dated of even date herewith among the Company,
Carter Validus Operating Partnership II, L.P., CVOP I, CVREIT I and Lightning
Merger Sub, LLC (the “Merger Agreement”). You have further advised SunTrust and
KeyBank that, in connection with the Acquisition, the Company intends to obtain
senior bridge financing in an amount equal to $475,000,000.00, which will be
comprised of a $475,000,000.00 senior term bridge loan (the “Senior Credit
Facility”) on the terms set forth in the Proposed Summary of Terms and
Conditions attached hereto as Annex I (the “Term Sheet”). The proceeds of the
Senior Credit Facility shall be used in accordance with the Sources and Uses
attached as Annex II. All transactions described above, together with the
financing contemplated hereby, shall be referred to herein as the Transactions.
Capitalized terms used in this letter but not defined herein shall have the
meanings given to them in the Term Sheet.

 

A.

Commitment

SunTrust Bank is pleased to commit to provide $237,500,000.00 of the principal
amount of the Senior Credit Facility described and defined in the Term Sheet,
and KeyBank National Association (“KeyBank”) is pleased to commit to provide
$237,500,000.00 of the principal amount of the Senior Credit Facility described
and defined in the Term Sheet, subject to the terms and conditions set forth in
this letter and the Term Sheet (collectively, this “Commitment Letter”).

 

B.

Syndication

The Lead Arrangers reserve the right, before or after the execution of the
definitive documentation for the Senior Credit Facility (the “Financing
Documentation”), to syndicate all or a portion of SunTrust Bank’s and KeyBank’s
commitments to one or more other financial institutions that will become parties
to the Financing Documentation (such financial institutions, the “Lenders”) and
the commitment of SunTrust Bank and KeyBank, as applicable, hereunder shall be
reduced dollar-for dollar



--------------------------------------------------------------------------------

Carter Validus Mission Critical REIT II, Inc.

April 11, 2019

Page 2

 

on a pro rata basis as and when the corresponding commitments are received. The
Company understands that the Lead Arrangers intend to commence such syndication
efforts promptly and the Lead Arrangers may elect to appoint one or more agents
to assist it in such syndication efforts.

You hereby appoint SunTrust Bank to act, and SunTrust Bank agrees to act, as
sole administrative agent for the Senior Credit Facility, subject to the terms
and conditions of this Commitment Letter. You also appoint STRH and KBCM to act,
and the Lead Arrangers agree to act, as lead arrangers for the Senior Credit
Facility, subject to the terms and conditions of this Commitment Letter. You
hereby agree that at all times on or prior to the closing date SunTrust will
have “left” placement in any and all marketing materials or other documentation
used in connection with the Senior Credit Facility, and KeyBank and KBCM will
have “right” placement immediately to the “right” of and at the same level as
SunTrust in any and all marketing materials or other documentation used in
connection with the Senior Credit Facility. You also appoint STRH as book
manager for the Senior Credit Facility, subject to the terms and conditions of
this Commitment Letter. The Lead Arrangers will manage all aspects of the
syndication of the Senior Credit Facility in consultation with the Company,
including the timing of all offers to potential Lenders, the determination of
all amounts offered to potential Lenders, the selection of Lenders, the
allocation of commitments among the Lenders, and the determination of
compensation and titles (such as co-agent, managing agent, etc.), if any, to be
given such Lenders. The Company agrees that no other agents, co-agents or
arrangers will be appointed, or other titles conferred, without the prior
written consent of the Lead Arrangers, and that no Lender will receive any
compensation for its commitment to, or participation in, the Senior Credit
Facility except as expressly set forth in the Term Sheet or the Fee Letter (as
defined below), or as otherwise agreed to and offered by the Lead Arrangers.

The Company agrees to actively assist the Lead Arrangers in achieving a
successful syndication and shall take all action as the Lead Arrangers may
reasonably request related thereto. The Company’s assistance shall include:
(i) making senior management, representatives and advisors of the Company and
its subsidiaries (and using commercially reasonable efforts to make senior
management, representatives and advisors of the Acquired Business) available to
participate in meetings with potential Lenders and to provide information to
potential Lenders at such times and places as the Lead Arrangers may reasonably
request; (ii) ensuring that the syndication effort benefits from the existing
lending relationships of the Company, and using commercially reasonable efforts
to ensure that the syndication effort benefits from the existing lending
relationships of the Acquired Business; (iii) assisting in the preparation of an
information memorandum regarding the Company, the Acquired Business and the
Senior Credit Facility and other customary marketing materials to be used in
connection with the syndication, in form and substance reasonably acceptable to
the Lead Arrangers, at least 60 days prior to the closing of the Senior Credit
Facility; and (iv) preparing and providing promptly to the Lead Arrangers (and
using commercially reasonable efforts to cause the Acquired Business to prepare
and provide to the Lead Arrangers) all information with respect to the Company,
the Acquired Business, their respective subsidiaries and the Transactions,
including without limitation all financial information and projections (the
“Projections”), reasonably requested by the Lead Arrangers in connection with
the syndication of the Senior Credit Facility.

If requested, you also will assist us in preparing an additional version of the
Information Materials (the “Public-Side Version”) to be used by prospective
Lenders’ public-side employees and representatives (“Public-Siders”) who do not
wish to receive material non-public information (within the meaning of United
States federal securities laws) with respect to the Company, the Acquired
Business, their affiliates and any of their securities (“MNPI”) and who may be
engaged in investment and other market related activities with respect to the
Company, the Acquired Business or their affiliates’ securities or loans. Before
distribution of any Information, you agree to execute and deliver to us (i) a
letter in



--------------------------------------------------------------------------------

Carter Validus Mission Critical REIT II, Inc.

April 11, 2019

Page 3

 

which you authorize distribution of the Information Materials to a prospective
Lender’s employees willing to receive MNPI (“Private-Siders”) and (ii) a
separate letter in which you authorize distribution of the Public-Side Version
to Public-Siders and represent that no MNPI is contained therein.

To ensure an orderly and effective syndication of the Senior Credit Facility,
the Company agrees that, until a successful syndication, the Company will not,
and will not permit its subsidiaries to, and shall use commercially reasonable
efforts not to permit the Acquired Business and its subsidiaries to, arrange,
sell, syndicate or issue, attempt to arrange, sell, syndicate or issue, announce
or authorize the announcement of the arrangement, sale, syndication or issuance
of, or engage in discussions concerning the arrangement, sale, syndication or
issuance of, any credit facilities or debt security (including any renewals
thereof) other than a potential $475,000,000.00 senior unsecured term loan and a
recast of the Company’s existing senior revolving credit and term loan facility,
except with the prior written consent of the Lead Arrangers.

 

C.

Information Requirements

The Company represents and warrants to SunTrust, KeyBank and KBCM that (i) all
information, other than Projections, that has been or will be made available to
SunTrust, KeyBank, KBCM or any of the Lenders by the Company or any of its
representatives (or on your or their behalf) in connection with any of the
Transactions (the “Information”) is or will be complete and correct in all
material respects and does not or will not contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements contained therein not misleading; and (ii) the Projections have been
or will be prepared in good faith based upon reasonable assumptions. The Company
agrees to supplement the Information and the Projections from time to time so
that the representation and warranty contained in this paragraph remains
correct. In issuing the commitments and undertakings hereunder and in arranging
and syndicating the Senior Credit Facility, SunTrust Bank, KeyBank and the Lead
Arrangers are relying on the accuracy of the Information and the Projections
without independent verification thereof.

 

D.

Conditions

The undertakings and obligations of SunTrust, KeyBank and KBCM under this
Commitment Letter are subject to: (i) the preparation, execution and delivery of
reasonably mutually acceptable loan documentation, including a credit agreement
incorporating substantially the terms and conditions outlined in this Commitment
Letter; (ii) the “Absence of a Material Adverse Change” as described in
Section 8.2(c) and Section 8.3(c) of the Merger Agreement (a “Material Adverse
Change”), provided that notwithstanding the foregoing, any event, circumstance,
change, effect, development, condition or occurrence that individually or in the
aggregate would not be included as or constitute a “REIT I Material Adverse
Effect” or a “REIT II Material Adverse Effect” (as such terms are defined in the
Merger Agreement) as a result of the taking of any action at the written request
or with the prior written consent of the Company or CVREIT I, respectively, as
contemplated by clause (G) of the definitions of REIT I Material Adverse Effect
and REIT II Material Adverse Effect, shall also require the prior written
consent of SunTrust, KeyBank and Lead Arrangers to not be deemed to be a “REIT I
Material Adverse Effect” or “REIT II Material Adverse Effect”, as applicable,
and to not be deemed to be a Material Adverse Change for the purposes of this
Commitment Letter; (iii) the accuracy of all representations that the Company
makes to SunTrust, KeyBank and KBCM (including those in Section E below) and all
information that the Company furnishes to SunTrust, KeyBank and KBCM, and the
absence of any information or other matter being disclosed after the date hereof
that is inconsistent in a material and adverse manner with any information or
other material disclosed to SunTrust, KeyBank and KBCM; (iv) the completion, and
the Company’s reasonable cooperation in connection with, our due diligence
investigation and review (other



--------------------------------------------------------------------------------

Carter Validus Mission Critical REIT II, Inc.

April 11, 2019

Page 4

 

than financial due diligence completed by SunTrust, KeyBank and Lead Arrangers
through the date of this Commitment Letter), and our satisfaction in all
material respects with the results thereof; (v) the payment in full of all fees,
expenses and other amounts payable hereunder and under the Fee Letter; (vi) the
compliance with the provisions of this Commitment Letter; (vii) a closing of the
Senior Credit Facility on or prior to October 8, 2019; and (viii) the
satisfaction of the other conditions set forth in the Term Sheet.

 

E.

Fees; Indemnification; Expenses

1.    Fees. In addition to the fees described in the Term Sheet, the Company
will pay (or cause to be paid) the fees set forth in that certain letter
agreement dated as of the date hereof, executed by SunTrust Bank, the Lead
Arrangers and KeyBank and acknowledged and agreed to by the Company relating to
this Commitment Letter (the “Fee Letter”). The Company also agrees to pay, or to
reimburse SunTrust on demand for, all reasonable costs and expenses incurred by
SunTrust (whether incurred before or after the date hereof) in connection with
the Senior Credit Facility, the syndication thereof, the preparation of the
Financing Documentation and the other Transactions, including, without
limitation, reasonable fees and disbursements of its counsel, regardless of
whether any of the Transactions are consummated. The Company also agrees to pay
all costs and expenses of SunTrust, KeyBank and the Lead Arrangers (including,
without limitation, reasonable fees and disbursements of its counsel) incurred
in connection with the enforcement of any of their rights and remedies
hereunder.

2.    Indemnification. The Company agrees to indemnify and hold harmless the
Lead Arrangers, SunTrust Bank, KeyBank, each other Lender, their respective
affiliates and their respective directors, officers, employees, agents,
representatives, legal counsel, and consultants (each, an “Indemnified Person”)
against, and to reimburse each Indemnified Person upon its demand for, any
losses, claims, damages, liabilities or other expenses (“Losses”) incurred by
such Indemnified Person or asserted against such Indemnified Person by any third
party or by the Company, the Acquired Business or any of their subsidiaries,
arising out of or in connection with this Commitment Letter, the Fee Letter, the
Senior Credit Facility, the use of the proceeds thereof, the Transactions or any
related transaction, or any claim, litigation, investigation or proceeding
relating to any of the foregoing, and to reimburse each Indemnified Person upon
demand for any legal or other expenses incurred in connection with investigating
or defending any of the foregoing, whether or not such Indemnified Person is a
party to any such proceeding; provided that the Company shall not be liable
pursuant to this indemnity for any Losses to the extent that a court having
competent jurisdiction shall have determined by a final judgment (not subject to
further appeal) that such Loss resulted from the gross negligence or willful
misconduct of such Indemnified Person. The Company shall not, without the prior
written consent of any Indemnified Person, effect any settlement of any pending
or threatened proceeding in respect of which such Indemnified Person is a party
and indemnity has been sought hereunder by such Indemnified Person, unless such
settlement includes an unconditional release of such Indemnified Person from all
liability on claims that are the subject matter of such indemnity. No
Indemnified Person shall be responsible or liable for any damages arising from
the use by others of the Information or other materials obtained through
electronic, telecommunications or other information transmission systems, or for
any special, indirect, punitive, exemplary or consequential damages that may be
alleged as a result of this Commitment Letter, the Fee Letter, the Senior Credit
Facility, the use of proceeds, the Transactions or any related transaction. No
Indemnified Person shall be liable for any indirect or consequential damages in
connection with its activities related to the Senior Credit Facility.



--------------------------------------------------------------------------------

Carter Validus Mission Critical REIT II, Inc.

April 11, 2019

Page 5

 

F.

Miscellaneous

1.    Termination. This Commitment Letter and all commitments and undertakings
of SunTrust, KeyBank and KBCM under this Commitment Letter shall expire at
5:00 p.m., Atlanta, Georgia time, on April 11, 2019 unless by such time the
Company both executes and delivers to SunTrust, KeyBank and KBCM this Commitment
Letter and the Fee Letter, and pays to STRH and KBCM the Commitment Fee (as
defined in the Fee Letter) due and payable upon the execution of the Fee Letter
and pays the legal fees and expenses of counsel to SunTrust and STRH in
connection with this Commitment Letter, the Term Sheet and the Fee Letter.
Thereafter, all commitments and obligations of SunTrust, KeyBank and KBCM under
this Commitment Letter will terminate at 5:00 p.m. on October 8, 2019 unless the
Financing Documentation related to the Senior Credit Facility has been executed
and delivered on or prior to such date and all other conditions to closing have
been satisfied. In addition to the foregoing, this Commitment Letter may be
terminated at any time by mutual agreement, and all commitments and undertakings
of SunTrust, KeyBank and KBCM hereunder may be terminated by SunTrust, KeyBank
and KBCM if the Company fails to perform its obligations under this Commitment
Letter or the Fee Letter on a timely basis. Furthermore, by acceptance of this
Commitment Letter, any other commitments outstanding with respect to the Senior
Credit Facility by SunTrust, KeyBank or KBCM will be terminated.

2.    No Third-Party Beneficiaries. This Commitment Letter is solely for the
benefit of the Company, SunTrust, KeyBank, KBCM and the Indemnified Persons; no
provision hereof shall be deemed to confer rights on any other person or entity.

3.    No Assignment; Amendment. This Commitment Letter and the Fee Letter may
not be assigned by the Company to any other person or entity, but all of the
obligations of the Company hereunder and under the Fee Letter shall be binding
upon the successors and assigns of the Company. This Commitment Letter and the
Fee Letter may not be amended or modified except in writing executed by each of
the parties hereto.

4.    Use of Name and Information. The Company agrees that any references to
SunTrust, KeyBank, KBCM or any of their respective affiliates made in connection
with the Senior Credit Facility are subject to the prior approval of SunTrust,
KeyBank or KBCM respectively, which approval shall not be unreasonably withheld.
SunTrust, KeyBank and KBCM shall be permitted to use information related to the
syndication and arrangement of the Senior Credit Facility in connection with
marketing, press releases or other transactional announcements or updates
provided to investor or trade publications, including, but not limited to, the
placement of “tombstone” advertisements in publications of its choice at its own
expense.

5.    Governing Law. This Commitment Letter and the Fee Letter will be governed
by and construed in accordance with the laws of the state of New York. Each of
the Company, SunTrust, KeyBank and KBCM irrevocably waives all right to trial by
jury in any action, proceeding or counterclaim (whether based on contract, tort
or otherwise) arising out of or related to this Commitment Letter, the Fee
Letter or any of the Transactions or the actions of SunTrust, KeyBank or KBCM in
the negotiation, performance or enforcement hereof. The Company irrevocably and
unconditionally submits to the exclusive jurisdiction of any state court in the
State of New York or the United States District Court for the Southern District
of New York for the purpose of any suit, action or proceeding arising out of or
relating to this Commitment Letter, the Fee Letter, the Transactions and the
other transactions contemplated hereby and thereby and irrevocably agrees that
all claims in respect of any such suit, action or proceeding may be heard and
determined in any such court. Each of the Company, SunTrust, KeyBank and KBCM
irrevocably and unconditionally waives any objection that it may now or
hereafter



--------------------------------------------------------------------------------

Carter Validus Mission Critical REIT II, Inc.

April 11, 2019

Page 6

 

have to the laying of venue of any such suit, action or proceeding brought in
any such court and any claim that any such suit, action or proceeding has been
brought in an inconvenient forum. A final judgment in any such suit, action or
proceeding brought in any such court may be enforced in any other courts to
whose jurisdiction the Company, SunTrust, KeyBank or KBCM are or may be subject,
by suit upon judgment. Service of any process, summons, notice or document on
the Company may be made by registered mail addressed to the Company at the
address appearing at the beginning of this letter for any suit, action or
proceeding brought in any such court pursuant to this Commitment Letter.

6.    Survival. The obligations of the Company under the expense reimbursement,
indemnification, confidentiality, and governing law provisions of this
Commitment Letter shall survive the expiration and termination of this
Commitment Letter.

7.    Confidentiality. The Company will not disclose or permit disclosure of
this Commitment Letter, the Fee Letter nor the contents of the foregoing to any
person or entity (including, without limitation, any Lender other than SunTrust,
KeyBank or KBCM), either directly or indirectly, orally or in writing, except
(i) to the Company’s officers, directors, agents and legal counsel, in each case
to the extent directly involved in the transactions contemplated hereby and on a
confidential basis, (ii) with respect to the Commitment Letter (but not the Fee
Letter), to the Acquired Business and its officers, directors, agents and legal
counsel on a confidential basis and (iii) as required by law (in which case the
Company agrees to inform SunTrust, KeyBank and KBCM promptly thereof).

8.    No fiduciary duty. The Company acknowledges and agrees that (i) the
commitment to and syndication of the Senior Credit Facility pursuant to this
Commitment Letter is an arm’s-length commercial transaction between the Company,
on the one hand, and SunTrust, KeyBank and KBCM, on the other, and you are
capable of evaluating and understanding, and do understand and accept, the
terms, risks and conditions of the transactions contemplated by this Commitment
Letter; (ii) in connection with the transactions contemplated hereby and the
process leading to such transactions, SunTrust, KeyBank and KBCM are and have
been acting solely as a principal and is not the agent or fiduciary of the
Company or its affiliates, stockholders, creditors, employees or any other
party, (iii) neither SunTrust, KeyBank nor KBCM has assumed an advisory
responsibility or fiduciary duty in favor of the Company with respect to the
transactions contemplated hereby or the process leading thereto (irrespective of
whether SunTrust, KeyBank or KBCM has advised or is currently advising the
Company on other matters) and SunTrust, KeyBank and KBCM have no obligation to
the Company except those expressly set forth in this Commitment Letter,
(iv) SunTrust, KeyBank, KBCM and their respective affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Company and its affiliates, and SunTrust, KeyBank and KBCM have no obligation to
disclose any of such interests by virtue of any fiduciary or advisory
relationship as a consequence of this Commitment Letter; and (v) neither
SunTrust, KeyBank nor KBCM has provided any legal, accounting, regulatory or tax
advice with respect to any of the transactions contemplated hereby and the
Company has consulted its own legal, accounting, regulatory and tax advisors to
the extent it deemed appropriate. The Company waives and releases, to the
fullest extent permitted by law, any claims that it may have against SunTrust,
KeyBank and KBCM with respect to any breach or alleged breach of fiduciary duty
as a consequence of this Commitment Letter.

9.    Counterparts. This Commitment Letter and the Fee Letter may be executed in
multiple counterparts, and by different parties hereto in any number of separate
counterparts, all of which taken together shall constitute one original.
Delivery of an executed counterpart of a signature page to this Commitment
Letter or the Fee Letter by telecopier or by electronic transmission (in pdf
form) shall be as effective as delivery of a manually executed counterpart
hereof.



--------------------------------------------------------------------------------

Carter Validus Mission Critical REIT II, Inc.

April 11, 2019

Page 7

 

10.    Entire Agreement. This Commitment Letter and the Fee Letter embody the
entire agreement and understanding among SunTrust, KeyBank, KBCM, the Company
and their affiliates with respect to the Senior Credit Facility and the
Transactions, and supersede all prior understandings and agreements among the
parties relating to the subject matter hereof. However, the terms and conditions
of the commitments of SunTrust Bank, KeyBank and KBCM and the undertakings of
the Lead Arrangers hereunder are not limited to those set forth herein, in the
Term Sheet or in the Fee Letter; those matters not covered or made clear herein
or in the Term Sheet are subject to mutual agreement of the parties.

11.    Patriot Act. SunTrust, KeyBank and KBCM hereby notify the Company that
pursuant to the requirements of the USA Patriot Improvement and Reauthorization
Act of 2005, Title III of Pub. L. 109-177 (signed into law March 9, 2006) (the
“Patriot Act”), each of them and their affiliates are required to obtain, verify
and record information that identifies the Company, which information includes
the name, address, tax identification number and other information regarding the
Company that will allow SunTrust, KeyBank and KBCM to identify the Company in
accordance with the Patriot Act. This notice is given in accordance with the
requirements of the Patriot Act and is effective for SunTrust, KeyBank, KBCM and
their respective affiliates.

[CONTINUED ON NEXT PAGE]



--------------------------------------------------------------------------------

We look forward to working with you on this important transaction.

 

Very truly yours, SUNTRUST BANK By:    

/s/ Nick Preston

  Name: Nick Preston   Title: Director SUNTRUST ROBINSON HUMPHREY, INC. By:  

/s/ Ricardo Simon

  Name: Ricardo Simon   Title: Managing Director KEYBANK NATIONAL ASSOCIATION
By:  

/s/ Daniel Stegemoeller

  Name: Daniel Stegemoeller   Title: Sr. Vice President KEYBANC CAPITAL MARKETS
INC. By:  

/s/ Jonathan Breese

  Name: Jonathan Breese   Title: Director

ACCEPTED AND AGREED

this 11 day of April     , 2019:

CARTER VALIDUS MISSION CRITICAL REIT II, INC.

 

By:  

/s/ Michael A. Seton

Name:   Michael A. Seton Title:   CEO

Annex I - Summary of Principal Terms and Conditions

Annex II - Summary of Sources and Uses

[Signature Page to Project Lightning Commitment Letter]



--------------------------------------------------------------------------------

Carter Validus Mission Critical REIT II, Inc.

April 11, 2019

Page 9

 

ANNEX I

SUMMARY OF PRINCIPAL TERMS AND CONDITIONS



--------------------------------------------------------------------------------

Carter Validus Mission Critical REIT II, Inc.

April 11, 2019

Page 10

 

CARTER VALIDUS MISSION

CRITICAL REIT II, INC.

Proposed Summary of Terms and Conditions Senior Credit Facility

April 2019

Confidential

 

Borrower:    The “Borrower” of the Facility (as hereinafter defined) will be,
jointly and severally, each of Carter/Validus Operating Partnership, LP
(“CVOP I”) and Carter Validus Operating Partnership II, LP (“CVOP II”).
Guarantors:    (1) Carter Validus Mission Critical REIT II, Inc. (“CV REIT II”),
(2) a newly formed wholly owned subsidiary of CV REIT II (“Newco”), (3) each
subsidiary of CVOP I that owns a direct or indirect interest in any of the
properties listed on Schedule 2 attached hereto (the “Bridge Pool
Properties”) and (4) all Material Subsidiaries (as defined in Exhibit
A) (collectively, the “Guarantors”). Lenders:    SunTrust Bank, KeyBank National
Association and any other Lenders mutually acceptable to Agent and the Borrower.
Lead Arrangers:    SunTrust Robinson Humphrey, Inc. and KeyBanc Capital Markets
Inc. Sole Bookrunner:    SunTrust Robinson Humphrey, Inc. Syndication Agent:   
KeyBank National Association Administrative Agent:    SunTrust Bank (“SunTrust”
or “Agent”) Facility:    A $475 million (the “Facility Amount”) Senior Secured
364-day bridge loan (the “Facility”). The Facility will be a senior obligation
with full, direct recourse to the Borrower and Guarantors. Purpose:    The
Borrower will use the proceeds of the Facility solely for payment of cash
consideration due by CV REIT II and CVOP II to Carter Validus Mission Critical
REIT, Inc. (“CV REIT I”), and/or CVOP I for the consummation of the merger (the
“Merger”) contemplated by that certain Agreement and Plan of Merger by and among
CV REIT II, CVOP II, CV REIT I, CVOP I and Newco (“Merger Agreement”), and
payment of all indebtedness of CVOP I, CV REIT I and their respective
subsidiaries, and (b) payment of closing costs incurred in connection with the
closing of the Facility and the Merger. Interest Rate:    See Exhibit B
Repayment:    The Facility will be interest only paid on a monthly basis with
all principal due at maturity. If at any time the outstanding balance of the
Facility exceeds Pool Availability, then the Borrower will be required with 15
calendar days to repay the borrowings under the Facility by an amount sufficient
to eliminate the excess amounts outstanding. All such Mandatory Prepayments
would be applied first to Base Rate Borrowings and second to LIBOR Borrowings.
   Mandatory prepayments shall be required as provided in the Section below
entitled “Commitment Reduction and Termination”.



--------------------------------------------------------------------------------

Carter Validus Mission Critical REIT II, Inc.

April 11, 2019

Page 11

 

Term:    364 calendar days from the date of full execution by Lenders and
Borrower and delivery (the “Closing Date”) of the definitive documentation
evidencing the Facility (the “Maturity Date”). Security:    The Facility will be
secured by a perfected first priority pledge of 100% of the ownership interests
in each subsidiary that directly or indirectly owns a Bridge Pool Property (the
“Collateral”). The pledges shall also secure any interest rate protection
products purchased from Agent or any Lender. Lenders will also take a collateral
assignment of any rate protection derivatives associated with the Facility.
Bridge Collateral Pool:    Borrower shall maintain a borrowing base consisting
of the Bridge Pool Properties identified on Schedule 2. No Bridge Pool Property
may be removed from the Bridge Collateral Pool unless (1) no default or event of
default then exists, (2) the Borrower remains in compliance with all Facility
covenants, and (3) the prior written approval of the Lead Arrangers and the
Required Lenders has been obtained, which may be withheld in the Lead Arrangers’
and Required Lenders’ sole and absolute discretion. The Lead Arrangers and the
Required Lenders may condition any release upon the payment of a release price
that will permanently reduce the Facility. No additional collateral properties
will be added to the Bridge Collateral Pool without the prior written consent of
the Agent and the Required Lenders, which consent may be given or withheld in
their sole and absolute discretion. Mandatory Prepayments:    The Borrower may
terminate the proposed commitment at any time prior to the Closing and funding
of the Facility by providing written notice to the Lead Arrangers, provided that
such termination shall not release any obligation to pay any fees pursuant to
any separate fee letter. Notwithstanding the foregoing, the Facility commitment
and outstanding balance of the Facility (if applicable), will be reduced on a
dollar for dollar basis by the amount of capital event net proceeds (after
payment of all usual and customary transaction costs incurred in consummating
such transaction) by CV REIT II and its subsidiaries attributable to the
following events occurring after the date on which the Commitment Letter to
which this Term Sheet is attached is executed (the “Commitment Letter”):
(1) equity issuances, (2) incurrence, placement, issuance or similar transaction
of debt, including refinancings and debt offerings (other than intercompany
indebtedness, amounts from refinancing used to repay existing indebtedness and
borrowings by CVOP II of amounts available under its corporate revolving credit
facility based on the commitments of the lenders thereunder as of the date of
the Commitment Letter), (3) sales, transfers, contributions, recapitalizations,
realizations, repayments or other monetizations of assets or revenue or income
streams (including from the formation of joint ventures or returns of capital or
other equity investments in joint ventures or other entities) (excluding
proceeds or awards from casualty and condemnation events that are required by
written agreement to be used for restoration or reduction of existing secured
indebtedness), and (4) additional commitments raised through CVOP II’s corporate
credit facilities. Notwithstanding the foregoing, such commitment reduction for
purposes of the preceding item (5) shall occur at the time additional raised
commitments under CVOP II’s corporate credit facility are formally received
(whether through execution of an agreement or provision of a commitment letter
with



--------------------------------------------------------------------------------

Carter Validus Mission Critical REIT II, Inc.

April 11, 2019

Page 12

 

   respect to any such credit facility), whether or not drawn or funded.
Notwithstanding the foregoing or anything contained elsewhere herein, CV REIT II
shall be permitted to draw under its separate credit facility (led by KeyBank as
Administrative Agent) to make property acquisitions in accordance with its
normal ordinary course of business of acquiring properties. Eligibility
Requirements:    The following requirements will apply to all properties
included in the Bridge Collateral Pool:   

a)  Each property must be 100% owned or ground leased by a Subsidiary Guarantor.

  

b)  Each property must be located in the continental United States.

  

c)  Each property must be improved by an income producing Medical Asset.
Eligible property types for Medical Assets include Medical Office Buildings
(“MOBs”), Inpatient Rehabilitation Hospitals (“IRHs”), Health and Wellness
Centers, Specialty Hospitals, Acute Care Hospitals (“ACHs”), Long Term Acute
Care Hospitals (“LTACHs”), Ambulatory Surgical Centers (“ASCs”), Large
Physicians Clinics, Integrated Medical Facilities (“IMFs”), Diagnostic Centers,
Imaging Centers, Senior Housing Facilities (Assisted Living, Independent Living
and Memory Care) and Skilled Nursing Facilities.

  

d)  Each property must be owned Fee Simple and free and clear of any material
title defects. If not owned Fee Simple, the property may be subject to a
“mortgageable” ground lease (30-years remaining on lease with Lender rights to
notice and cure, etc.).

  

e)  Each property must be free from any material title, survey, environmental,
structural or other defects.

  

f)   All improvements (excluding tenant improvements) related to the Medical
Asset have been substantially completed for the last twelve (12) months.

  

g)  As to which (A) such proposed property shall be in compliance in all
material respects with all applicable Healthcare Laws, (B) the Borrower,
Subsidiary Guarantor or Operator have all Primary Licenses, Permits and other
Governmental Approvals necessary to own and operate such proposed Bridge Pool
Property, and (C) the Operators of such proposed property shall be in material
compliance with all requirements necessary for participation in any Medicare or
Medicaid or other Third-Party Payor Programs to the extent they participate in
such programs.

  

h)  No tenant which leases ninety percent (90%) or more of the Net Rentable Area
of such Real Estate (i) is in default of base rent or other material payment
obligations under its respective Lease for more than seventy-five (75) days
beyond the date upon which such payment obligations were due, or (ii) is subject
to any bankruptcy, reorganization, arrangement, insolvency, readjustment of
debt, dissolution, liquidation or similar debtor relief proceeding.



--------------------------------------------------------------------------------

Carter Validus Mission Critical REIT II, Inc.

April 11, 2019

Page 13

 

   Additionally, each of the Bridge Pool Properties shall satisfy the following
conditions:    (1) the Bridge Pool Property shall be free and clear of all Liens
(subject to exceptions to be contained in the definitive loan documentation) and
such Bridge Pool Property shall not have applicable to it any restriction on the
sale, pledge, transfer, mortgage or assignment of such property except those
restrictions which are approved in writing by Agent (including any restrictions
contained in any applicable organizational documents);    (2) the Bridge Pool
Property shall not have any material title, survey, environmental, structural or
other defects that would give rise to a materially adverse effect as to the
value, use of, operation of or ability to sell or finance such property;    (3)
the only asset of the Subsidiary Guarantor shall be the Bridge Pool Property
included in the calculation of the Pool Availability and inclusion as a Bridge
Pool Property and related fixtures and personal property;    (4) no Person other
than the Borrower has any direct or indirect ownership of any legal, equitable
or beneficial interest in such Subsidiary Guarantor if such Pool Property is
owned or leased under a Ground Lease by a Subsidiary Guarantor, and no direct or
indirect ownership or other interests or rights in any such Subsidiary Guarantor
shall be subject to any Lien; and    (5) the Bridge Pool Property is
self-managed by the Borrower or the Subsidiary Guarantor, or is managed by
Carter Validus Real Estate Management Services, LLC, pursuant to a Management
Agreement, or such other third party manager approved by Agent (not to be
unreasonably withheld); provided, however, Agent may condition the approval of
any new property manager on the execution and delivery of a subordination of
property management agreement. Pool Covenants:    1) Minimum Lease Term - Pool
must maintain a minimum weighted average remaining lease term of six (6) years
remaining at all times. This test will apply to single tenant assets and to the
Major Tenants of multi-tenant properties.    2) Minimum Occupancy – Pool must
maintain minimum aggregate occupancy of 90%. Pool Limitations:    1) No more
than 20% of Bridge Pool Value can be contributed by any individual Bridge Pool
Property (excluding the Bay Area Regional Medical Center), with any excess
excluded from availability.    2) No more than 20% of the Bridge Pool Value can
be contributed by a single tenant (excluding the Bay Area Regional Medical
Center), with any excess excluded from availability;



--------------------------------------------------------------------------------

Carter Validus Mission Critical REIT II, Inc.

April 11, 2019

Page 14

 

   3) No more than 20% of Bridge Pool Value can be contributed by properties
subject to ground leases, with any excess excluded from availability; and    4)
No more than 20% of the aggregate Bridge Pool Value can be contributed by
tenants that have physician ownership of the tenant greater that 66.67%. Pool
Availability:    In addition to the other limitations and restrictions herein,
the usage of the Facility shall not at any time exceed the lesser of:   

(i) $475,000,000 (as such amount may be reduced as provided in the section
entitled “Commitment Reduction and Termination”);

  

(ii)  Maximum Pool Leverage: The maximum principal amount of the Loans will not
exceed sixty percent (60%) of the Bridge Pool Value for the period beginning on
the Closing Date and continuing for one hundred eighty (180) calendar days, and
fifty-five percent (55%) at any time thereafter;

  

(iii)  Minimum Pool Actual Debt Service Coverage Ratio of 2.00x (Adjusted NOI
divided by actual interest on the Facility). At closing, such covenant shall be
calculated on a pro forma basis reasonably acceptable to Agent.

Corporate Covenants:    The Borrower and Guarantor must, at all times, comply
with the following corporate-level consolidated financial covenants and will
certify and report its compliance on a quarterly basis as of the last day of
such calendar quarter. The related defined terms may be found in Exhibit A:   

1)  Maximum Consolidated Leverage Ratio: The ratio of consolidated Total
Indebtedness to consolidated Gross Asset Value shall not exceed 60%.

  

2)  Maximum Secured Leverage Ratio: The ratio of consolidated Secured Debt to
consolidated Gross Asset Value shall not exceed 40%.

  

3)  Restriction on Secured Recourse Debt: The ratio of Secured Debt which is
recourse divided by Gross Asset Value shall not exceed 15%; provided, however,
that for one period of four (4) full consecutive fiscal quarters immediately
following the date on which the Merger is consummated and one (1) partial fiscal
quarter to include the quarter in which the Merger is consummated, such ratio
may exceed 15% but shall not shall not exceed 17.5% during such period.

  

4)  Minimum Consolidated Fixed Charge Coverage Ratio: Adjusted Consolidated
EBITDA divided by Consolidated Fixed Charges (the “Fixed Charge Coverage
Ratio”) shall not be less than 1.75x.

  

5)  Minimum Tangible Net Worth: Tangible Net Worth (“TNW”) shall not be less
than 75% of actual TNW as of the Closing Date plus 75% of net proceeds from
future equity capital raises by CV REIT II following the Closing Date.



--------------------------------------------------------------------------------

Carter Validus Mission Critical REIT II, Inc.

April 11, 2019

Page 15

 

  

6)  Maximum Distribution/Pay-out Ratio: Distributions not to exceed 95% of FFO
or the amount required to maintain REIT status; provided, however, the one-time
distribution to the shareholders of CV REIT I as consideration for the Merger
shall be excluded for the calculation of Distributions for purposes of this
financial covenant.

  

7)  Restriction on Other Investments:

  

•   Unimproved land - < 5% of GAV

  

•   Mortgage Note Receivables and Permitted Equity Investments provided that
(x) the aggregate investment in Mortgage Note Receivables and Permitted Equity
Investments together shall not exceed 20% of GAV, and (y) the aggregate
investment in Permitted Equity Investments shall not exceed 10% of GAV

  

•   Development Properties - < 10% of GAV

  

•   Unconsolidated Affiliates - < 15% of GAV

  

In the aggregate, these investments may not exceed 25% of GAV.

Other Covenants:

   The Facility documentation also includes affirmative and negative covenants
usual and customary for financings generally and for this Facility in
particular, including, but not limited to, the following: (i) preservation of
existence; (ii) maintenance of properties; (iii) compliance with laws (including
environmental laws and ERISA matters) in all material respects and contractual
obligations; (iv) payment of taxes and claims subject to customary rights to
contest and requirements for reserves; (v) maintenance of insurance; (vi)
prohibition on liens, equity pledges and negative pledges relating to CV REIT
II, the Borrower and its Subsidiaries; (vii) inspections; (viii) maintenance of
financial records; (ix) transactions with affiliates; (x) limitation on mergers,
consolidations and sales of all or substantially all assets; (xi) maintenance of
REIT status; (xii) Approval by Agent of new/modified/terminated leases for Major
Tenants of the Bridge Pool Properties; (xiii) subordination of asset management
and advisor fees by Advisor; and (xiv) change/replacement of the asset manager
or advisor without the Agent’s prior written consent. Reporting Requirements:   
Not later than 15 days following the filing of CV REIT II’s Form 10Q with the
Securities and
Exchange Commission for the first three fiscal quarters of CV REIT II, but in
any event
within 60 days after the end of each such fiscal quarter, CV REIT II shall
provide quarterly
unaudited consolidated financial statements (including a consolidated balance
sheet and
income statement) to the Lenders in form and substance satisfactory to the
Agent, such
quarterly statements to be certified by CV REIT II’s chief financial officer or
chief
accounting officer;      Not later than 15 days following the filing of CV REIT
II’s Form 10K with the Securities and
Exchange Commission for each fiscal year of CV REIT II, but in any event within
120 days
after the end of each such year, CV REIT II shall provide annual audited
consolidated
financial statements (including a consolidated balance sheet, income statement
and statement
of cash flows) to the Lenders in form and



--------------------------------------------------------------------------------

Carter Validus Mission Critical REIT II, Inc.

April 11, 2019

Page 16

 

   substance satisfactory to the Agent, such financial statements to be
certified by (a) CV REIT II’s chief financial officer or chief accounting
officer and (b) independent certified public accountants of recognized national
standing, whose certificate shall be unqualified.    Together with such
quarterly and annual financial statements, CV REIT II shall provide (a) a
compliance certificate (and all back-up calculations) from the chief financial
officer or chief accounting officer confirming that the CV REIT II and the
Borrower are in compliance with all of the covenants of the Loan Documents and
that there is no other default under any of the Loan Documents, and (b) other
information as reasonably requested by the Agent and (c) operating statements
and rent rolls for the Pool Properties, including a calculation of EBITDAR and
rent coverage for each tenant of a Medical Asset contained in the Pool based on
the information that has been delivered from such tenant to Borrower or its
Subsidiaries during the relevant period.    Additionally, the Borrower shall
notify the Agent in writing of any documents, correspondence or notices from any
Federal, State or Local government authority that regulates the operation of any
property financed by the Facility where such document, correspondence or notice
relates to a threatened or actual change or development that would be materially
adverse or otherwise have a material adverse effect on the property, Borrower,
Guarantor or Operator. Events of Default:    In addition to such other Events of
Default as Lenders shall deem appropriate, the occurrence of any of the
following shall constitute an Event of Default under the Facility Agreement and
Lenders shall have no obligation to make further disbursements of the Facility,
and the outstanding balance of the Facility may be declared immediately due and
payable:   

a)  Failure to pay principal when due.

  

b)  Failure to pay interest, fees or any other obligation under the Facility
documents within five business days after due.

  

c)  Violation of any financial covenant (subject to applicable cure periods, if
any) or any negative covenant.

  

d)  Violation of other covenants, subject to a customary grace period.

  

e)  Material misrepresentation.

  

f)   Event of Default by Borrower, Guarantor or any consolidated Subsidiary on
aggregate recourse obligations in excess of $10 million and aggregate
non-recourse debt obligations in excess of $50 million in one instance and
$75 million in aggregate.

  

g)  Liquidation, reorganization, insolvency or bankruptcy of the Borrower,
Subsidiaries or any Guarantor.



--------------------------------------------------------------------------------

Carter Validus Mission Critical REIT II, Inc.

April 11, 2019

Page 17

 

  

h)  The Borrower or any Guarantor shall disavow, revoke or terminate any
Facility document or shall otherwise challenge or contest in the validity or
enforceability of any Facility document (including any mortgage).

  

i)   Judgments against the Borrower or any Guarantor for an amount in excess of
$25 million per occurrence or in aggregate in any calendar year, or against any
Subsidiary that is not a Guarantor for an amount in excess of $25 million, in
each case, that remain unsatisfied or unstayed for more than 15 days and which
are uninsured.

  

j)   the Borrower, any Guarantor or any of their respective Subsidiaries shall
fail to comply with the covenants related to the environmental condition of any
Real Estate; provided, however, no Event of Default shall occur as a result of
such failure if such failure relates solely to a parcel or parcels of Real
Estate that are not a Bridge Pool Property whose book value, either individually
or in the aggregate, does not exceed $25,000,000.00.

  

k)  Failure to maintain REIT status.

  

l)   Failure to comply with SEC reporting requirements.

  

m)   Any Change of Control shall occur.

  

n)  Violation of ERISA regulations.

Conditions Precedent to Closing:    The closing of the Facility will be subject
to the satisfaction of the following conditions as determined by Agent in its
sole discretion (provided that to the extent a condition precedent is not
satisfied with respect to particular Bridge Pool Properties only, the only
consequence shall be either (a) that those properties shall be excluded as
Bridge Pool Properties (and therefore not included in the calculation of Pool
Availability) or (b) that the value of those properties shall be appropriately
reduced as determined by Agent in its sole discretion in the calculation of Pool
Availability).   

(1)   The closing of the Facility (the “Closing Date”) shall occur on or before
the date required in the Commitment Letter;

  

(2)   The satisfaction of all Eligibility Requirements for the Bridge Pool
Properties included in the calculation of Pool Availability;

  

(3)   Completion of due diligence as reasonably requested by Agent and its
counsel [other than financial due diligence completed by Agent through the date
of the Commitment Letter];

  

(4)   The negotiation, execution and delivery of the Loan Documents including,
without limitation, a Credit Agreement, promissory notes, Assignment of
Interest(s), joinder agreements, and other customary legal and ancillary
documentation as reasonably required by Agent and Agent’s counsel;



--------------------------------------------------------------------------------

Carter Validus Mission Critical REIT II, Inc.

April 11, 2019

Page 18

 

  

(5)   Compliance by the Borrower with customary closing procedures for a
financing of this type;

  

(6)   Any default in respect of any outstanding financial obligations of CV REIT
II and its Subsidiaries on aggregate recourse obligations in excess of
$10 million and non-recourse debt obligations of $50 million in one instance and
$75 million in the aggregate or any default under the KeyBank/CVOP II credit
facility regardless of amount.

            

  

(7)   Payment by the Borrower of any and all fees due to Agent and Lenders under
the Fee Letter and other amounts due to Agent and Lenders for which invoices
have been provided;

  

(8)   Payment of all recording, intangible, documentary stamp or other similar
taxes and charges payable in connection with such borrowing, as determined by
Agent;

  

(9)   Accuracy of all representations and warranties in all material respects
(unless qualified by materiality or material adverse effect, in which case such
representations and warranties shall be accurate in all respects);

  

(10)  Absence of default or event of default under the Loan Documents from the
date of the Commitment Letter (including, without limitation, the occurrence of
any Change of Control);

  

(11)  Delivery of the following customary documentation relating to the
Borrower, Guarantors and any other obligor or entity signing or in the chain of
authority under the definitive documentation: (i) the delivery of customary
legal opinions (which legal opinions shall cover authorization, execution,
delivery, enforceability, creation and perfection of security interests,
effectiveness of the Merger under state law and such other matters as Agent may
reasonably request); (ii) litigation and bankruptcy searches; and (iii) evidence
of authority including officer’s certificates, corporate records and
resolutions.

  

(12)  Delivery of a compliance certificate showing compliance with all financial
covenants, a borrowing base certificate, and a solvency certificate, each from
the chief financial officer of Guarantor, with supporting documentation;

  

(13)  Compliance in all material respects with all applicable laws and legal
requirements;

  

(14)  Delivery to Agent of all necessary consents and third party approvals from
governmental entities and third parties;

  

(15)  CVOP I and its Subsidiaries shall continue to own all of the Bridge Pool
Properties identified in Schedule 2, and Agent on behalf of Lenders shall have a
first priority perfected lien and security interest in all Collateral;



--------------------------------------------------------------------------------

Carter Validus Mission Critical REIT II, Inc.

April 11, 2019

Page 19

 

  

(16)  Compliance with all know-your-customer and anti-money laundering
requirements, including without limitation, the Patriot Act;

               

(17)  Unaudited financial statements of CV REIT II and its subsidiaries, on a
consolidated basis, for any fiscal quarter ended after the date of the most
recent audited financial statements of such person and more than 45 days prior
to the Closing Date, (iii) customary pro forma financial statements of CV REIT
II and its subsidiaries, on a consolidated basis, giving effect to the Merger
and the Facility, reports on occupancy, accounts receivable and payable and
other reporting as requested by Agent;

  

(18)  No material modifications to the Merger Agreement and closing of the
Merger (a) pursuant to the Merger Agreement as in effect on the date of the
Commitment Letter and documentation reasonably acceptable to Agent and Lenders,
and (b) with no condition precedent to the consummation of the Merger or other
provision in the acquisition documentation being waived, modified, supplemented
or amended (and no consent granted), in each case without the consent of Agent
(it being agreed that any change to the provisions of the merger agreement
included in the definition of “Material Adverse Change” in the Commitment Letter
to which this Term Sheet is attached, or any definition (including “REIT I
Material Adverse Effect” and “REIT II Material Adverse Effect”) or other
provision of the merger agreement included therein or affecting or relating
thereto, would be material);

  

(19)  Completion of all of the steps of the Merger set forth in the structure
chart attached hereto as Schedule 1 (the “Structure Chart”), subject to
modifications thereto requested by Borrower and satisfactory to Agent in its
sole discretion;

  

(20)  there shall be no litigation, other proceeding or order (whether
temporary, preliminary or permanent) of a court of competent jurisdiction that
could or does in effect prevent, restrain or enjoin the consummation of the
Merger;

  

(21)  Repayment in full of the existing credit facility from KeyBank and other
lenders to CVOP I, and other outstanding indebtedness of CV REIT I and its
subsidiaries;

  

(22)  Lien searches with respect to the Bridge Pool Properties, the Collateral
and prior owners thereof, and the Borrower and any pledgor of the Collateral;

  

(23)  Written evidence that CVOP I is no longer a party to any agreement for the
providing of advisory services, except as may be entered into with the advisor
of CVOP II;



--------------------------------------------------------------------------------

Carter Validus Mission Critical REIT II, Inc.

April 11, 2019

Page 20

 

  

(24)  Receipt of copies of the filed and accepted documents effectuating the
Merger from the appropriate governmental authorities; and

  

(25)  Delivery of a legal opinion regarding the effectiveness of the Merger
under state law.

Representations and Warranties:    Usual representations and warranties as of
the closing and in connection with each loan including, without limitation,
corporate existence and standing, authorization and validity, no conflicts,
government consents, absence of litigation and contingent obligations, taxes,
subsidiaries, compliance with laws, ownership of properties, existing liens,
existing debt, solvency, margin stock, insurance, absence of default or
unmatured default and continued accuracy of representations with respect to its
financial statements, ERISA, REIT status, and absence of material adverse
change. Environmental Matters:    Borrower and Guarantors shall indemnify the
Agent, the Lenders and their successors and assignees with respect to
environmental matters. Indemnification:    The Borrower will indemnify the Agent
in its capacity as Agent and Lender, and any other Lenders against all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever, which may at any time
be imposed on, incurred by or asserted against such person in connection with
the Facility and excluding on account of gross negligence or willful misconduct.
Voting Rights:    Waivers, amendments, and consents to the Facilities shall be
made only with the consent of Required Lenders. Notwithstanding the foregoing,
the following will require the unanimous consent of all affected Lenders (a) any
extension to the maturity of the Facilities beyond the Maturity Date (b) any
reduction to the Interest Rate or other fees which the Borrower is required to
pay to the Lenders, (c) any release of collateral other than as permitted
herein, and (d) any changes to the definition of Required Lenders. Governing
Law:    New York Confidentiality:    This Summary of Terms and Conditions is
delivered to you with the understanding that, neither this term sheet nor any of
its terms or substance shall be disclosed, directly or indirectly to any other
person except (i) to your employees and advisors who are directly involved in
the consideration of this matter or (ii) as disclosure may be compelled in a
judicial or administrative proceeding or as otherwise required by law.



--------------------------------------------------------------------------------

Carter Validus Mission Critical REIT II, Inc.

April 11, 2019

Page 21

 

EXHIBIT A

DEFINED TERMS

All capitalized terms used in this Term Sheet which are not otherwise defined
herein shall have the meanings set forth in the Third Amended and Restated
Credit Agreement of CVOP II.

Acquisition Closing Costs – The actual deal costs incurred by CV REIT II and its
Subsidiaries in connection with acquisitions of Real Estate determined in
accordance with GAAP. Acquisition Closing Costs shall only include those deal
costs that are associated with Real Estate that is being actively negotiated for
purchase, or have been consummated.

Adjusted Net Operating Income – means the lesser of (i) Net Operating Income for
the most recently ended four (4) calendar quarters, less Capital Reserves, or
(ii) for Medical Assets (excludes MOBs), the amount that would result from
dividing the trailing 12 month Tenant EBITDAR at the property by 1.30; provided,
however, that until such time as Borrower has four (4) fiscal quarters of
Adjusted Net Operating Income for the Bridge Pool Properties following the
Closing Date, Adjusted Net Operating Income shall be annualized based on the
previous calendar quarters from and after the Closing Date and the initial
calculation at closing will be based on the calendar quarter prior to closing as
approved by Agent.

Adjusted Consolidated EBITDA – is defined as the EBITDA for the most recently
ended four (4) calendar quarters, less Capital Reserves; provided, however, that
until such time as Borrower has four (4) fiscal quarters of Adjusted
Consolidated EBITDA following the Closing Date, Adjusted Consolidated EBITDA
shall be annualized based on the previous calendar quarters from and after the
Closing Date and the initial calculation at closing will be based on the
calendar quarter prior to closing as approved by Agent.

Bridge Pool Value – An amount equal to the sum of the undepreciated cost (minus
goodwill, writedowns and impairments) of the Bridge Pool Properties as
determined in accordance with GAAP.

In the event that an adverse change occurs with respect to a material
tenant(s) (individually or in the aggregate) at a Bridge Collateral Pool
Property (e.g., an amendment to a lease without Agent’s prior written consent,
lease termination, default of base rent or other material payment obligations
under its respective Lease for more than seventy-five (75) days beyond the date
upon which such payment obligations were due, assignment or sublease of a
material portion of the space without Agent’s prior written consent), then for
the purposes of the covenant calculations, the asset will be either (i) valued
at zero for any Bridge Collateral Pool Property leased by a single tenant, or
(ii) for any Bridge Collateral Pool leased by more than a single tenant, there
will be a reduction to the value of the asset based on a pro-rata basis
determined by Net Rentable Area leased versus not leased.

Capital Reserves – Capital Reserves for Data Center Assets will be an amount
equal to $0.25 per square foot per annum and shall be calculated based on the
total square footage owned at the end of each reporting period. Capital Reserves
for Medical Assets shall be $1,500 per bed for specialty hospitals, LTACs and
acute care hospitals, $350 per bed for Independent Living/Assisted Living
Facilities, $500 per bed for Skilled Nursing Facilities, $0.50 per square foot
for MOBs, and $0.50 per square foot for all other healthcare properties.

Consolidated EBITDA – With respect to any period, an amount equal to the EBITDA
of CV REIT II, the Borrower and their respective Subsidiaries for such period
determined on a Consolidated basis plus (without duplication) such Person’s
Equity Percentage of EBITDA of its Unconsolidated Affiliates and Subsidiaries of
CV REIT II that are not Wholly Owned Subsidiaries for such period.

Consolidated Fixed Charges – On any date of determination, the sum of
(a) Consolidated Interest Expense for the most recently ended four (4) calendar
quarters (both expensed and capitalized), plus (b) all of the principal due and
payable and principal paid with respect to Indebtedness of CV REIT II, the
Borrower and their respective Subsidiaries during such period, other than any
balloon, bullet or similar principal payment which repays such Indebtedness in
full and any voluntary full or partial prepayments prior to stated maturity
thereof, plus (c) all



--------------------------------------------------------------------------------

Carter Validus Mission Critical REIT II, Inc.

April 11, 2019

Page 22

 

Preferred Distributions paid during such period, plus (d) the principal payment
on any Capital Lease Obligations of CV REIT II and its Subsidiaries; provided,
however, that until such time as Borrower has four (4) fiscal quarters of
Consolidated Fixed Charges following the Closing Date, Consolidated Fixed
Charges shall be annualized based on the previous calendar quarters from and
after the Closing Date and the initial calculation at closing will be based on
the calendar quarter prior to closing as approved by Agent. Such Person’s Equity
Percentage in the fixed charges referred to above of its Unconsolidated
Affiliates and Subsidiaries of CV REIT II that are not Wholly Owned Subsidiaries
shall be included (without duplication) in the determination of Consolidated
Fixed Charges.

Consolidated Tangible Net Worth – is defined as Gross Asset Value minus Total
Indebtedness.

EBITDA – With respect to CV REIT II, the Borrower and their respective
Subsidiaries for any period (without duplication): (a) Net Income (or Loss) on a
Consolidated basis, in accordance with GAAP, exclusive of the following (but
only to the extent included in determination of such Net Income (Loss)):
(i) depreciation and amortization expense; (ii) Interest Expense; (iii) income
tax expense; (iv) Acquisition Closing Costs and extraordinary or non-recurring
gains and losses (including, without limitation, gains and losses on the sale of
assets) and income and expense allocated to minority owners); and (v) other
non-cash items to the extent not actually paid as a cash expense; plus (b) such
Person’s pro rata share of EBITDA of its Unconsolidated Affiliates as provided
below. With respect to Unconsolidated Affiliates and Subsidiaries of CV REIT II
that are not Wholly Owned Subsidiaries, EBITDA attributable to such entities
shall be excluded but EBITDA shall include a Person’s Equity Percentage of Net
Income (or Loss) from such Unconsolidated Affiliates or such Subsidiary of CV
REIT II that is not a Wholly Owned Subsidiary plus its Equity Percentage of
(i) depreciation and amortization expense; (ii) Interest Expense; (iii) income
tax expense; (iv) acquisition closing costs and extraordinary or non-recurring
gains and losses (including, without limitation, gains and losses on the sale of
assets) and income and expense allocated to minority owners; and (v) other
non-cash items to the extent not actually paid as a cash expense.

EBITDAR – is defined as EBITDA plus all base rent and additional rent due during
the applicable period under a lease for a Medical Property.

Excluded Subsidiary - Any Subsidiary of the Borrower which is prohibited from
guaranteeing the Indebtedness of any other Person pursuant to (i) any document,
instrument or agreement evidencing Secured Debt or (ii) a provision of such
Subsidiary’s organizational documents, as a condition to the extension of such
Secured Debt.

Gross Asset Value – On a consolidated basis for CV REIT II and its Subsidiaries,
Gross Asset Value shall mean the sum of (without duplication with respect to any
Real Estate):

with respect to Pool Properties, the undepreciated cost (minus goodwill,
writedowns and impairments) as determined in accordance with GAAP effective as
of the Merger and after giving effect to mark-to-market accounting in connection
with the Merger, plus

with respect to any Real Estate which is not a Pool Property, the Property Cost
plus the Acquisition Closing Costs of such Real Estate; provided, however,
(1) that any such Real Estate that is either vacant or receives no current
rental income will be valued at zero (0) until such time as such Real Estate is
leased, the tenant thereunder commences payment of rent due thereunder and a new
appraisal is obtained and approved by Agent and then such Real Estate will be at
the Appraised Value, and (2) any such Real Estate that is classified as a “Watch
Asset” pursuant to the quarterly Asset Management Report prepared on behalf of
Borrower and CV REIT II will be reduced by thirty percent (30.0%) until (A) such
Real Estate is removed from the “Watch Asset” list, (B) a tenant occupies the
Real Estate and has commenced payment of rent due thereunder and (C) a new
Appraisal is obtained and approved by Agent, plus

the book value determined in accordance with GAAP of all Development Properties
owned by Borrower or any of its Subsidiaries, plus

the book value determined in accordance with GAAP of all Land Assets of Borrower
and its Subsidiaries, plus



--------------------------------------------------------------------------------

Carter Validus Mission Critical REIT II, Inc.

April 11, 2019

Page 23

 

the book value determined in accordance with GAAP of all Mortgage Note
Receivables, plus

the book value determined in accordance with GAAP of Permitted Equity
Investments which have been approved by Agent in its sole discretion for
inclusion in the calculation of Gross Asset Value, plus

the aggregate amount of all Unrestricted Cash and Cash Equivalents of Borrower
and its Subsidiaries as of the date of determination.

Gross Asset Value will be adjusted, as appropriate, for acquisitions,
dispositions and other changes to the portfolio during the calendar quarter most
recently ended prior to a date of determination. All income, expense and value
associated with assets included in Gross Asset Value disposed of during the
calendar quarter period most recently ended prior to a date of determination
will be eliminated from calculations. Additionally, without limiting or
affecting any other provision hereof, Gross Asset Value shall not include any
income or value associated with Real Estate which is not operated or intended to
be operated principally as a Medical Asset or Data Center Asset. Gross Asset
Value will be adjusted to include an amount equal to CV REIT II or any of its
Subsidiaries’ pro rata share (based upon the greater of such Person’s Equity
Percentage in such Unconsolidated Affiliate or Subsidiary of CV REIT II that is
not a Wholly Owned Subsidiary or such Person’s pro rata liability for the
Indebtedness of such Unconsolidated Affiliate or Subsidiary of CV REIT II that
is not a Wholly Owned Subsidiary) of the Gross Asset Value attributable to any
of the items listed above in this definition owned by such Unconsolidated
Affiliate or Subsidiary of CV REIT II that is not a Wholly Owned Subsidiary.

Interest Expense – is defined as an amount equal to interest (whether accrued or
paid) actually payable (without duplication) excluding non-cash interest expense
but including capitalized interest (less capitalized interest not paid to third
parties) not funded under a construction loan by the Borrower, together with the
interest portion of payments on Capitalized Lease Obligations and the Borrower’s
pro rata share (without duplication) of interest expense actually payable by
unconsolidated joint venture investment affiliates, on their Indebtedness.

Major Tenant - A tenant of the Borrower or any Subsidiary Guarantor which leases
space in a Pool Property pursuant to a Lease which entitles it to occupy forty
percent (40%) or more of the Net Rentable Area of such Pool Property. Agent may
in its discretion aggregate any and all Leases to Affiliates to determine
whether any tenant should be deemed to be a Major Tenant.

Material Adverse Effect - A material adverse effect on (a) the business,
properties, assets, condition (financial or otherwise) or results of operations
of CV REIT II, the Borrower and their respective Subsidiaries considered as a
whole; (b) the ability of CV REIT II, the Borrower or any Subsidiary Guarantor
to perform any of its material obligations under the Loan Documents; or (c) the
validity or enforceability of any of the Loan Documents or the creation,
perfection and priority of any liens of Agent in the Bridge Collateral Pool; or
(d) the rights or remedies of Agent or the Lenders thereunder.

Material Subsidiary – Any (a) Subsidiary of the Borrower that owns Real Estate
and is not an Excluded Subsidiary, or (b) Subsidiary of Borrower which is a
guarantor of or is otherwise liable with respect to any other Unsecured Debt of
the CV REIT II, the Borrower or any of their respective Subsidiaries.

Net Operating Income (“NOI”) – For any Real Estate and for a given period, an
amount equal to the sum of (a) the rents, common area reimbursements, and
service and other income for such Real Estate for such period received in the
ordinary course of business from tenants or licensees in occupancy paying rent
(excluding pre-paid rents and revenues and security deposits except to the
extent applied in satisfaction of tenants’ or licensees’ obligations for rent
and any non-recurring fees, charges or amounts including, without limitation,
set-up fees and termination fees) minus (b) all expenses paid or accrued and
related to the ownership, operation or maintenance of such Real Estate for such
period, including, but not limited to, taxes, assessments and the like,
insurance, utilities, payroll costs, maintenance, repair and landscaping
expenses, marketing expenses, and general and administrative expenses (including
an appropriate allocation for legal, accounting, advertising, marketing and
other expenses incurred in connection with such Real Estate, but specifically
excluding general overhead expenses of CV REIT II and its Subsidiaries, any
property management fees and non-recurring charges), minus (c) the greater of
(i) actual property management expenses of such Real Estate, or (ii) an amount
equal to three percent (3.0%) of the gross revenues



--------------------------------------------------------------------------------

Carter Validus Mission Critical REIT II, Inc.

April 11, 2019

Page 24

 

from such Real Estate excluding straight line leveling adjustments required
under GAAP and amortization of intangibles pursuant to FAS 141R, minus (d) all
rents, common area reimbursements and other income for such Real Estate received
from tenants or licensees in default of payment or other material obligations
under their lease, or with respect to leases as to which the tenant or licensee
or any guarantor thereunder is subject to any bankruptcy, reorganization,
arrangement, insolvency, readjustment of debt, dissolution, liquidation or
similar debtor relief proceeding.

Required Lenders - As of any date, the Lender or Lenders whose aggregate
Commitment Percentage is equal to or greater than fifty-one percent (51.0%) of
the Total Commitment; provided, that (i) at all times when two (2) or more
Lenders are party to this Agreement, the term “Required Lenders” shall in no
event mean less than two (2) Lenders that are non-defaulting Lenders, and
(ii) in determining said percentage at any given time, all then existing
Defaulting Lenders will be disregarded and excluded and the Commitment
Percentages of the Lenders shall be redetermined for voting purposes only to
exclude the Commitment Percentages of such Defaulting Lenders

Total Indebtedness – is defined as all of the following (without duplication):
(a) all obligations of such Person in respect of money borrowed (other than
trade debt incurred in the ordinary course of business which is not more than
one hundred eighty (180) days past due); (b) all obligations of such Person,
whether or not for money borrowed (i) represented by notes payable, or drafts
accepted, in each case representing extensions of credit, (ii) evidenced by
bonds, debentures, notes or similar instruments, or (iii) constituting purchase
money indebtedness, conditional sales contracts, title retention debt
instruments or other similar instruments, upon which interest charges are
customarily paid or that are issued or assumed as full or partial payment for
property or services rendered; (c) obligation of such Person as a lessee or
obligor under a Capitalized Lease; (d) all reimbursement obligations of such
Person under any letters of credit or acceptances (whether or not the same have
been presented for payment); (e) all Off-Balance Sheet Obligations of such
Person; (f) all obligations of such Person in respect of any purchase
obligation, repurchase obligation, takeout commitment or forward equity
commitment, in each case evidenced by a binding agreement (excluding any such
obligation to the extent the obligation can be satisfied by the issuance of
Equity Interests), (g) net obligations under any Derivatives Contract not
entered into as a hedge against existing Indebtedness, in an amount equal to the
Derivatives Termination Value thereof; (h) all Indebtedness of other Persons
which such Person has guaranteed or is otherwise recourse to such Person (except
for guaranties of customary exceptions for fraud, misapplication of funds,
environmental indemnities, violation of “special purpose entity” covenants, and
other similar exceptions to recourse liability until a claim is made with
respect thereto, and then shall be included only to the extent of the amount of
such claim), including liability of a general partner in respect of liabilities
of a partnership in which it is a general partner which would constitute
“Indebtedness” hereunder, any obligation to supply funds to or in any manner to
invest directly or indirectly in a Person, to maintain working capital or equity
capital of a Person or otherwise to maintain net worth, solvency or other
financial condition of a Person, to purchase indebtedness, or to assure the
owner of indebtedness against loss, including, without limitation, through an
agreement to purchase property, securities, goods, supplies or services for the
purpose of enabling the debtor to make payment of the indebtedness held by such
owner or otherwise; (i) all Indebtedness of another Person secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property or assets owned by such
Person, even though such Person has not assumed or become liable for the payment
of such Indebtedness or other payment obligation; and (j) such Person’s pro rata
share of the Indebtedness (based upon its Equity Percentage in such
Unconsolidated Affiliates) of any Unconsolidated Affiliate of such Person.
“Indebtedness” shall be adjusted to remove any impact of intangibles pursuant to
FAS 141, as issued by the Financial Accounting Standards Board in June of 2001.



--------------------------------------------------------------------------------

Carter Validus Mission Critical REIT II, Inc.

April 11, 2019

Page 25

 

EXHIBIT B

Interest Rate: At the option of the Borrower, and provided no event of default
exists, the loans under the Facility shall bear interest at a rate equal to
either:

 

1)

LIBOR plus the Applicable LIBOR Margin; or

 

2)

Base Rate plus the Applicable Base Rate Margin. The Base Rate is defined as the
greater of (a) the fluctuating annual rate of interest announced from time to
time by the Agent at the Agent’s Head Office as its “prime rate”, (b) one half
of one percent (0.5%) above the Federal Funds Effective Rate, or (c) 1.0%. The
Base Rate is a reference rate and does not necessarily represent the lowest or
best rate being charged to any customer.

The Applicable Margin shall be 225 bps for LIBOR Loans (and 125 bps for Base
Rate Loans) with automatic increases of 25bps to each margin every 90 days
following the Closing Date. If the LIBOR Rate shall be below 0.0%, then the
LIBOR Rate shall be deemed to be 0.0%.

If at any time the Agent determines (which determination shall be conclusive
absent manifest error) that (i) adequate and reasonable methods do not exist for
ascertaining LIBOR for the applicable interest period, and such circumstances
are unlikely to be temporary or (ii) the circumstances set forth in clause
(i) have not arisen but the supervisor for the administrator of LIBOR or a
governmental authority having jurisdiction over the Agent has made a public
statement identifying a specific date after which LIBOR shall no longer be used
for determining interest rates for loans, then the Agent and the Borrower shall
endeavor to establish an alternate rate of interest to LIBOR that gives due
consideration to the then prevailing market convention for determining a rate of
interest for syndicated loans in the United States at such time, and shall enter
into an amendment to the Loan Agreement to reflect such alternate rate of
interest (the “Replacement Rate”) and such other related changes to the Loan
Agreement as may be applicable (but for the avoidance of doubt, such related
changes shall not include a reduction of the Applicable LIBOR Margin).
Notwithstanding anything to the contrary regarding the necessary consents,
amendments or waivers, such amendment shall become effective without any further
action or consent of any other party to the Loan Agreement so long as the Agent
shall have received consent from the Borrower and the Required Lenders to the
implementation of such Replacement Rate.



--------------------------------------------------------------------------------

Carter Validus Mission Critical REIT II, Inc.

April 11, 2019

Page 26

 

SCHEDULE 1

STRUCTURE CHART

Project Lightning

Post-Merger Structure

 

 

LOGO [g725707snap11.jpg]



--------------------------------------------------------------------------------

Carter Validus Mission Critical REIT II, Inc.

April 11, 2019

Page 27

 

SCHEDULE 2

BRIDGE POOL PROPERTIES

 

Property Owner

  

Name of Bridge Pool Property

  

Address

1.    HC-2727 E. Lemmon Avenue, LLC    Baylor Medical Center    2727 E. Lemmon
Avenue Dallas, Texas 2.    HC-17322 Red Oak Drive, LLC    Tenet Surgery Center
   17322 Red Oak Drive, Houston, Texas 3.    HC-4499 Acushnet Avenue, LLC   
Vibra New Bedford Hospital    4499 Acushnet Avenue, New Bedford, Massachusetts
4.    HC-760 Office Parkway, LLC    St. Louis Surgical Center    760 Office
Parkway,
Creve Coeur, Missouri 5.    HC-14024 Quail Pointe Drive, LLC    HPI Integrated
Medical Facility    14024 Quail Pointe Drive, Oklahoma City, Oklahoma
6.    HC-8451 Pearl Street, LLC    Vibra Denver Hospital    8451 Pearl Street,
Thornton, Colorado 7.    Green Wellness Investors, LLLP    Akron Medical Office
Building    1940 Town Park Boulevard, Green, Ohio 8.    HC-1940 Town Park
Boulevard, LLC    Indirect Owner of Akron Medical Office Building   
9.    HC-2501 W William Cannon Dr, LLC    Stonegate Center    2501 W. William
Cannon Dr., Buildings 3, 4 and 5, Austin, Texas 10.  HC-4201 William D. Tate
Avenue, LLC    Ethicus Hospital    4201 William D. Tate Ave, Grapevine, Texas
11.  HC-2257 Karisa Drive, LLC    Fresenius Medical Care    2257 Karisa Drive,
Goshen, Indiana 12.  HC-3001 North Augusta National Drive, LLC    Valley Baptist
Health Center    3001 N. Augusta National Dr., Harlingen, Texas 13.  HC-4810 N.
Loop 289, LLC    Lubbock Heart & Surgical Hospital    4810 N. Loop 289 Lubbock,
Texas 14.  Green Medical Investors, LLLP    Akron General Hospital    1946 Town
Park Boulevard, Green, Ohio



--------------------------------------------------------------------------------

Carter Validus Mission Critical REIT II, Inc.

April 11, 2019

Page 28

 

15.  HC-1946 Town Park Boulevard, LLC    Indirect Owner of Akron General
Hospital    16.  HC-239 S. Mountain Boulevard, LP    Wilkes Barre General
Hospital    239 S. Mountain Boulevard, Mountain Top, Pennsylvania 17.  HC-239 S.
Mountain Boulevard Management, LLC    Indirect Owner of Wilkes Barre General
Hospital    18.  HC-3873 N. Parkview Drive, LLC    Physicians Specialty Hospital
   3873 N. Parkview Drive, Fayetteville, Arkansas 19.  HC-5330 N. Loop 1604
West, LLC    Victory Medical Center    5330 N Loop 1604 E,
San Antonio, Texas 20.  HC-5101 Medical Drive, LLC    Warm Springs
Rehabilitation Hospital    5101 Medical Drive,
San Antonio, Texas 21.  HC-3436 Masonic Drive, LLC    Christus Cabrini Hospital
   3436 Masonic Drive, Alexandria, Louisiana 22.  HC-10323 State Highway 151,
LLC    Warm Springs Rehabilitation Hospital    10323 State Highway 151,
San Antonio, Texas 23.  HC-42570 South Airport Road, LLC    Cypress Pointe
Hospital    42570 South Airport Road, Hammond, Louisiana 24.  HC-200 Blossom
Street, LLC    Clear Lake Campus Hospital    200 Blossom Street,
Webster, Texas 25.  HC-116 Eddie Dowling Highway, LLC    Rhode Island
Rehabilitation Hospital    116 Eddie Dowling Highway, North Smithfield, Rhode
Island 26.  HCP-Select Medical, LLC    Select Medical Portfolio   

200 East Market Street,
Akron, Ohio

 

12380 DePaul Drive,
Bridgeton, Missouri

 

2990 Legacy Drive,
Frisco, Texas

27.  HC-5330L N. Loop 1604 West, LLC    PAM Specialty Hospital    5418 North
Loop 1604 W.,
San Antonio, Texas



--------------------------------------------------------------------------------

Carter Validus Mission Critical REIT II, Inc.

April 11, 2019

Page 29

 

28.  HCP-Dermatology Associates, LLC    Dermatology Associates of Wisconsin   

801 York Street,
Manitowoc, Wisconsin

 

2617 Development Drive, Bellevue, Wisconsin

 

3935 Lightning Drive,
Appleton, Wisconsin

 

1515 Randolph Court, Manitowoc, Wisconsin

 

2806 Riverview Drive,
Howard, Wisconsin

 

2351 State Road 44,
Oshkosh, Wisconsin

 

3515 Murray Street,
Marinette, Wisconsin

 

1400 Scheuring Road,
DePere, Wisconsin

 

33 Green Bay Road,
Sturgeon Bay, Wisconsin

29.  HC-1101 Kaliste Saloom Road, LLC    Lafayette Specialty Surgery Hospital   
1101 Kaliste Saloom Road, Lafayette, Louisiana 30.  HCP-RTS, LLC    Indirect
Owner of RTS Portfolio    31.  HC-52 North Pecos Road, LLC    RTS Portfolio   
52 North Pecos Road, Henderson, Nevada 32.  HC-6879 US Highway 98 West, LLC   
RTS Portfolio    6879 US Highway 98 West, Santa Rosa Beach, Florida 33.  HC-8991
Brighton Lane, LLC    RTS Portfolio    8991 Brighton Lane,
Bonita Springs, Florida 34.  HC-7751 Baymeadows Rd., E., LLC    RTS Portfolio   
7751 Baymeadows Road East, Jacksonville, Florida 35.  HC-40055 Bob Hope Drive,
LLC    RTS Portfolio    40055 Bob Hope Drive,
Rancho Mirage, California 36.  HC-77-840 Flora Road, LLC    RTS Portfolio   
77-840 Flora Road,
Palm Desert, California



--------------------------------------------------------------------------------

Carter Validus Mission Critical REIT II, Inc.

April 11, 2019

Page 30

 

37.  HC-2234 Colonial Blvd., LLC    RTS Portfolio    2234 Colonial Boulevard,
Fort Myers, Florida 38.  HC-#2 Physicians Park Dr., LLC    RTS Portfolio    2
Physicians Park Drive, Frankfort, Kentucky 39.  HC-6160 S. Fort Apache Road, LLC
   RTS Portfolio    6160 South Fort Apache Road, Las Vegas, Nevada 40.  HC-5829
29 Palms Highway, LLC    RTS Portfolio    58295 29 Palms Highway, Yucca Valley,
California 41.  HC-187 Skylar Drive, LLC    RTS Portfolio    187 Skylar Drive,
Fairlea, West Virginia 42.  HC-1026 Mar Walt Drive, NW, LLC    RTS Portfolio   
1026 Mar Walt Drive,
Fort Walton Beach, Florida 43.  HC-1120 Lee Boulevard, LLC    RTS Portfolio   
1120 Lee Boulevard,
Lehigh Acres, Florida 44.  HC-6310 Health Pkwy., Units 100 & 200, LLC    RTS
Portfolio    6310 Health Parkway,
Lakewood Ranch, Florida 45.  HC-601 Redstone Avenue West, LLC    RTS Portfolio
   601 Redstone Avenue West, Crestview, Florida 46.  HC-2270 Colonial Blvd., LLC
   RTS Portfolio    2270 Colonial Boulevard,
Fort Myers, Florida 47.  HC-860 Parkview Drive North, Units A&B, LLC    RTS
Portfolio    860 Parkview Drive North,
El Segundo, California 48.  HC-800 East 68th Street, LLC    Landmark Hospital of
Savannah    800 East 68th Street,
Savannah, Georgia 49.  HCP-PAM Warm Springs, LLC    Indirect Owner of PAM Warm
Springs Portfolio    50.  HC-20050 Crestwood Boulevard, LLC    PAM Warm Springs
Portfolio    20050 Crestwood Boulevard, Covington, Louisiana 51.  HC-101 James
Coleman Drive, LLC    PAM Warm Springs Portfolio    101 James Coleman Drive,
Victoria, Texas 52.  HC- 42074 Veterans Avenue, LLC    PAM Warm Springs
Portfolio    42074 Veterans Avenue, Hammond, Louisiana



--------------------------------------------------------------------------------

Carter Validus Mission Critical REIT II, Inc.

April 11, 2019

Page 31

 

53.  HC-102 Medical Drive, LLC    PAM Warm Springs Portfolio    102 Medical
Drive,
Victoria, Texas 54.  HC-1445 Hanz Drive, LLC    PAM Warm Springs Portfolio   
1445 Hanz Drive,
New Braunfels, Texas



--------------------------------------------------------------------------------

Carter Validus Mission Critical REIT II, Inc.

April 11, 2019

Page 32

 

ANNEX II

SUMMARY OF SOURCES AND USES

Annex II to Commitment Letter

Sources and Uses

 

LOGO [g725707snap12.jpg]

Flows of Funds

 

 

LOGO [g725707snap13.jpg]

*ALL AMOUNTS ARE APPROXIMATE*